DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to applicant's communication of February 1, 2022. The rejections are stated below. Claims 1-8, 10-17, and 18-24 are pending and have been examined.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/2022 has been entered.

Response to Amendment/Arguments
3. 	Applicant’s arguments concerning 35 U.S.C. 103 have been considered but are moot in view of new grounds of rejection.  According to Applicant’s specification,  a pooled investment vehicle may be a mutual fund that invests in a variety of stocks, bonds, market-related index funds, and other investment opportunities. By aggregating capital of each investor, the pooled investment vehicle may provide the investors with benefits that would otherwise be unavailable (0001). A pooled investment vehicle does not improve the technology but improves business which by definition renders the claim non-statutory.  Pooled investments are not limited to technology and does not solve a technical problem similar to other decisions finding eligibility under the equivalent of Step 2A of the analysis, but, in contrast, merely describe a method of organizing human activity in which computers are used as a generic implementation conduit. The current claims do not offer a similar improvement.   Examiner notes that the improvements discussed here are simply to pooled investments and do not result in any computer functionality or technical/technology.
4.	The additional elements of a network interface facilitating data communications via a network, a database storing information associated with transactions and information associated with accounts, and a processing circuit coupled to the network interface and the database does not integrate the judicial exception into a practical application because the additional elements do not impose any meaningful limits on practicing the abstract idea of a pooled investment which corresponds to Certain Methods of Organizing Human Activity (commercial or legal interactions). The fact that the network interface facilitating data communications via a network, a database storing information associated with transactions and information associated with accounts, and a processing circuit coupled to the network interface and the database is utilized (analysis is done by computer) is mere using a computer as a tool to perform the abstract idea and/or linking the abstract idea to a particular environment (computer environment). Examiner notes that the improvements discussed are to the abstract idea of pooled investments and do not result in any computer functionality or technical/technology improvement. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	 Claims 1-8, 10-17, and 18-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of generating a pooled investment. 
The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent Claims 10 and 19.
Claim 1 is directed to an apparatus which is one of the four statutory categories of invention (Step 1: YES).
The claim 1 recites a provider computing system comprising:
a … configured to enable … via  a …;
a … storing information associated with transactions and information associated with accounts held by an institution associated with the provider computer system; and  a  	a … coupled to the … and the …, the
… to:
based on receiving a request to participate in a pooled investment vehicle and to share user data, collect at a predetermined frequency and without user input, user data relating to a group of users, each of the users associated with a …, the user data including transaction information and location information from each …;
determine, based on the location information, a time period that at least one user was present at a location:
provide, based on the location information and the time period, a prompt to the at least one user for feedback regarding a retailer associated with the location;
receive a response to the prompt indicating a recommendation of the retailer associated with the location;
infer, based on the location information, and the time period, and the response to the prompt, a behavioral characteristic of the at least one user; the behavioral characteristic indicating a positive trend regarding a transaction frequency of the at least one user at the retailer;
assign, based on the received response to the prompt, a first statistical weight to the behavioral characteristic that is greater than a second statistical weight associated with a second behavioral characteristic;
determine whether a critical mass threshold value is exceeded, the critical mass threshold value relating to an amount of collected user data regarding the retailer;
in response to determining that the critical mass threshold value is exceeded, transform the user data the behavioral characteristic, and the second behavioral characteristic to a data format corresponding to a regression analysis model; the transformation including a normalization of the first statistical weight and the second statistical weight;
based on the transformation of the user data the behavioral characteristic, and the second behavioral characteristic, apply the regression analysis model to the transformed user data, and behavioral characteristic, and the second behavioral characteristic; 
 identify one or more correlations between (a) the user data the behavioral characteristics, and the second behavioral characteristic  and (b) a plurality of investment products based on the applied regression analysis model, the one more correlations including a predicted positive trend regarding a transaction frequency of the group of users at the retailer;
determine a recommended investment decision for the pooled investment vehicle based on the identified one or more correlations between (a) the user data and  behavioral characteristic, and the second behavioral characteristic and (b) the plurality of investment products, the recommended investment decision regarding one or more of the plurality of investment products; 
generate a user interface for display at least one of the by a …, the … configured to receive an input from a user associated with the at least one of the …, the … including information relating to the recommended investment decision regarding the one more of the plurality of investment products; and automatically execute the recommended investment decision based on a determination that a second critical mass threshold is exceeded, the second critical mass threshold relating to an amount of user data regarding the retailer, wherein the second critical mass threshold is greater than the first critical mass threshold. These limitations (with the exception of italicized limitations) describe an abstract idea of generating a pooled investment and corresponds to Certain Methods of Organizing Human Activity (commercial or legal interactions). The claim also recites a network interface facilitating data communications via a network, a database storing information associated with transactions and information associated with accounts, and a processing circuit coupled to the network interface and the database which does not necessarily restrict the claim from reciting an abstract idea. Accordingly, the claim 1 recites an abstract idea (Step 2A: Prong 1: YES).
6.	This judicial exception is not integrated into a practical application. The additional elements, e.g., Organizing Human Activity (commercial or legal interactions). The claim also recites a network interface facilitating data communications via a network, a database storing information associated with transactions and information associated with accounts, and a processing circuit coupled to the network interface and the database are recited at a high level of generality. This generic limitation is no more than mere instructions to apply the exception using a generic computer component. Therefore, claim 1 is directed to an abstract idea without a practical application (Step 2A - Prong 2: NO).
7.	 Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). Accordingly, the additional elements; network interface, network, database, computing system, processing circuit, user device, and user interface when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, claim 1 is not patent eligible (Step 2B: NO).
8/.	Claim 2 recites “wherein the collected user data further comprises spending information relating to at least one user of the group” which further defines the abstract idea.
9.	Claim 3 recites “wherein the spending information relates to the transaction information” which further defines the abstract idea.
10.	Claim 4 recites “wherein the location information is used to determine the spending information of each user” which further defines the abstract idea.
11.	Claim 5 recites “wherein the spending information comprises information associated with transactions received from the database” which are no more than mere instructions to apply the exception using a generic computer component. 
12.	Claim 6 recites “wherein the collected user data further comprises information actively provided by at least one user device” which are no more than mere instructions to apply the exception using a generic computer component. 
13.	Claim 7 recites “wherein the actively provided information includes the response to the prompt, the response to the prompt relating to a purchased good or service, wherein the response to the prompt is provided via the generated user interface” which are no more than mere instructions to apply the exception using a generic computer component. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789. The examiner can normally be reached Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt  can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE//DANIEL S FELTEN/Primary Examiner, Art Unit 3692